
	

115 S3572 IS: Election Systems Integrity Act
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3572
		IN THE SENATE OF THE UNITED STATES
		
			October 11, 2018
			Mr. Cardin (for himself, Ms. Klobuchar, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To require information sharing with respect to the ownership of election service providers.
	
	
		1.Short title
 This Act may be cited as the Election Systems Integrity Act or the ESIA.
		2.Information sharing with respect to ownership of election service providers
 (a)In generalEach election service provider shall submit to the Secretary and the Commission the following: (1)Not later than the date that is 90 days after the later of the date of the enactment of this section or the date that a person first becomes an election service provider, a report listing the identity of any foreign national (as defined in section 319(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(b))) who directly or indirectly owns or controls such election service provider, and the percentage of such ownership.
 (2)Not later than 90 days after the date of any material change in ownership or control of such election service provider, a notice of such change and an update of any information previously reported under paragraph (1).
 (b)Civil penalty for failure To reportIf an election service provider fails to submit a report required under subsection (a), the Attorney General may, after notice and opportunity for hearing, impose a civil fine of $10,000.
 (c)DefinitionsIn this section: (1)CommissionThe term Commission means the Election Assistance Commission.
 (2)Election service providerThe term election service provider means any person providing, supporting, or maintaining an election system on behalf of an election agency, such as a contractor or vendor.
 (3)Election systemThe term election system means a voting system, an election management system, a voter registration website or database, an electronic pollbook, a system for tabulating or reporting election results, an election agency communications system, or any other information system (as defined in section 3502 of title 44, United States Code) that the Secretary, in consultation with the Commission, identifies as central to the management, support, or administration of a Federal election.
 (4)Federal electionThe term Federal election means a general, special, primary, or runoff election for the office of President or Vice President, or of a Senator or Representative in, or Delegate or Resident Commissioner to, the Congress that is conducted by an election agency.
 (5)SecretaryThe term Secretary means the Secretary of Homeland Security.  